                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,
                                                                                         Case No. 13-cr-00818-PJH-3
                                   8                    Plaintiff,

                                   9             v.                                      ORDER DISMISSING REQUEST FOR
                                                                                         RELIEF WITHOUT PREJUDICE;
                                  10    DAMIEN EDWARD MCDANIEL,                          NOTICE RE 28 U.S.C. § 2255 MOTION
                                  11                    Defendant.                       Re: Dkt. No. 396

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is a letter filed by defendant Damien Edward McDaniel, appearing
                                  15   pro se, challenging the validity of the criminal statutes under which he was prosecuted
                                  16   and convicted and seeking relief from imprisonment. Dkt. no. 396. For the reasons set
                                  17   forth below, the request for relief is DISMISSED WITHOUT PREJUDICE to renewing the
                                  18   request with defendant’s consent to recharacterize the request as a 28 U.S.C. § 2255
                                  19   motion, or filing a single all-inclusive § 2255 motion that asserts all his claims for
                                  20   collateral relief.
                                  21   I.      Background
                                  22           Defendant is currently serving a sentence imposed by this court. Defendant
                                  23   pleaded guilty, pursuant to a written plea agreement, to the following counts and special
                                  24   findings of the indictment: Count One, Racketeering Conspiracy in violation of 18 U.S.C.
                                  25   § 1962(d); Special Finding One, Conspiracy to Murder in violation of California Penal
                                  26   Code §§ 187, 188, 189, and 182; Special Finding Two, Attempted First Degree Murder
                                  27   of Victim-1 in violation of California Penal Code §§ 187, 188, 189, 21a, and 664; Count
                                  28   Two, Attempted Murder in Aid of Racketeering in violation of 18 U.S.C. § 1959(a)(5);
                                   1   Count Six, Assault with a Dangerous Weapon Resulting in Serious Bodily Injury in Aid of

                                   2   Racketeering in violation of 18 U.S.C. § 1959(a)(3); and Count Seven, Use/Possession/

                                   3   Brandish/Discharge of a Firearm in Furtherance of a Crime of Violence, in violation of 18

                                   4   U.S.C. § 924(c)(1)(A). On September 20, 2017, the court sentenced defendant to a term

                                   5   of imprisonment of 276 months on Count One, 120 months on Count Two, and 240

                                   6   months on Count Six, all counts to run concurrently; and 120 months on Count Seven to

                                   7   run consecutively to all other counts, for a total term of imprisonment of 396 months. The

                                   8   court further sentenced defendant to a term of supervised release of three years on each

                                   9   of Counts Two and Six, and five years on Counts One and Seven, with all counts to run

                                  10   concurrently for a total term of supervised release of five years; and a special

                                  11   assessment of $100 on each of Counts One, Two, Six and Seven, for a total assessment

                                  12   of $400. The court entered an amended judgment on September 27, 2017.
Northern District of California
 United States District Court




                                  13          On June 11, 2018, defendant filed a pro se notice of appeal from the judgment.

                                  14   On September 17, 2018, the Ninth Circuit dismissed the appeal as untimely.

                                  15   II.    Motion for Relief from Sentence

                                  16          Defendant seeks relief from imprisonment on the grounds that he is a natural

                                  17   person who is not subject to a quasi-court system; that a quasi-court or administrative

                                  18   court system forced a lawyer upon him; that the grand jury system perpetrated by the

                                  19   corporate government, the court, and the bar association takes away the rights of the

                                  20   sovereign people under common law and is controlled by the prosecuting attorney; that

                                  21   the governments are corporations and that statutes created by corporate governments

                                  22   cannot be enforced against the sovereign people; and that there are no criminal laws in

                                  23   America and that federal crimes cannot be enforced. Dkt. no. 396. To the extent that

                                  24   defendant seeks to challenge his sentence and conviction, such a motion to vacate, set

                                  25   aside or correct the sentence is governed by 28 U.S.C. § 2255. See Shah v. United

                                  26   States, 878 F.2d 1156, 1158 (9th Cir. 1989) (quoting Hill v. Lockhart, 474 U.S. 52, 56

                                  27   (1985) (“The longstanding test for determining the validity of a guilty plea is whether the

                                  28   plea represents a voluntary and intelligent choice among the alternative courses of action
                                                                                     2
                                   1   open to the defendant.”)) (internal citation and quotation marks omitted). A motion to

                                   2   vacate, set aside or correct a federal sentence under § 2255 must be filed within one

                                   3   year of the latest of the date on which: (1) the judgment of conviction became final; (2) an

                                   4   impediment to making a motion created by governmental action was removed, if such

                                   5   action prevented petitioner from making a motion; (3) the right asserted was recognized

                                   6   by the Supreme Court, if the right was newly recognized by the Supreme Court and made

                                   7   retroactive to cases on collateral review; or (4) the facts supporting the claim or claims

                                   8   presented could have been discovered through the exercise of due diligence. 28 U.S.C.

                                   9   § 2255(f). In appropriate circumstances, the statute of limitations in § 2255 may be

                                  10   subject to equitable tolling. United States v. Battles, 362 F.3d 1195, 1196 (9th Cir. 2004).

                                  11          Although defendant did not characterize his request for sentence relief as a § 2255

                                  12   motion, an application filed in the sentencing court, and substantively within the scope of
Northern District of California
 United States District Court




                                  13   § 2255, is a motion under § 2255, regardless of how the prisoner captions the

                                  14   application. United States v. Buenrostro, 638 F.3d 720, 722 (9th Cir. 2011) (citing

                                  15   Gonzalez v. Crosby, 545 U.S. 524, 531 (2005) (pleading labeled as a Rule 60(b) motion

                                  16   was construed as a habeas petition)). However, a court may not construe or

                                  17   recharacterize a pro se litigant’s motion as the litigant’s first § 2255 motion unless the

                                  18   court informs the litigant of its intent to do so. Castro v. United States, 540 U.S. 375, 377

                                  19   (2003). As the Ninth Circuit Court of Appeals explained:

                                  20                 When presented with a pro se motion that could be recharacterized
                                                     as a 28 U.S.C. § 2255 motion, a district court should not so
                                  21
                                                     recharacterize the motion unless: (a) the pro se prisoner, with
                                  22                 knowledge of the potential adverse consequences of such a
                                                     recharacterization, consents or (b) the district court finds that
                                  23                 because of the relief sought that the motion should be
                                  24                 recharacterized as a 28 U.S.C. § 2255 motion and offers the pro se
                                                     prisoner the opportunity, after informing the prisoner of the
                                  25                 consequences of recharacterization, to withdraw the motion. Under
                                                     either scenario, the pro se prisoner has the option to withdraw the
                                  26
                                                     motion and file one all-inclusive 28 U.S.C. § 2255 motion within the
                                  27                 one-year statutory period.

                                  28   United States v. Seesing, 234 F.3d 456, 464 (9th Cir. 2001). If this is not done, a

                                                                                     3
                                   1   recharacterized motion will not count as a § 2255 motion for purposes of applying

                                   2   § 2255’s “second or successive” provision. Castro, 540 U.S. at 377. Section 2255

                                   3   requires that before a “second or successive” § 2255 motion is filed, it must first be

                                   4   certified by a panel of the court of appeals to contain “(1) newly discovered evidence that,

                                   5   if proven and viewed in light of the evidence as a whole, would be sufficient to establish

                                   6   by clear and convincing evidence that no reasonable factfinder would have found the

                                   7   movant guilty of the offense;” or “(2) a new rule of constitutional law, made retroactive to

                                   8   cases on collateral review by the Supreme Court, that was previously unavailable.” 28

                                   9   U.S.C. § 2255(h).

                                  10          Defendant’s current motion seeks relief from the sentence and conviction, but it

                                  11   does not expressly allege cognizable grounds to vacate, set aside or correct the

                                  12   sentence pursuant to § 2255. Thus, the court will provide defendant McDaniel an
Northern District of California
 United States District Court




                                  13   opportunity to clarify whether he seeks relief pursuant to § 2255 and provide him notice of

                                  14   the potential adverse consequences of treating his request for relief as a § 2255 motion.

                                  15   That is, before recharacterizing the instant motion as a motion to vacate, set aside or

                                  16   correct his sentence pursuant to § 2255, the court provides defendant McDaniel with (a)

                                  17   notice that this recharacterization means that any subsequent § 2255 motion will be

                                  18   subject to the restrictions on “second or successive” motions, Castro, 540 U.S. at 383,

                                  19   and (b) an opportunity to withdraw the motion and file a single, all-inclusive § 2255

                                  20   motion under procedures set forth in Seesing and Castro.

                                  21          In providing defendant with the opportunity to withdraw the present motion to avoid

                                  22   restrictions on filing second or successive § 2255 motions, the court identifies two

                                  23   deficiencies in his motion for relief from the sentence, as currently filed. First, defendant

                                  24   waived his right to file a motion challenging his sentence by entering the plea agreement,

                                  25   dkt. no. 299, in which defendant agreed not to file a § 2255 motion or other collateral

                                  26   challenge to his conviction or sentence, except that he reserved his right to claim that his

                                  27   counsel was ineffective. Plea Agreement ¶ 5. Thus, under the terms of defendant’s plea

                                  28   agreement, claims pursuant to § 2255 and other collateral challenges to the conviction or
                                                                                     4
                                   1   sentence are waived except for a claim of ineffective assistance of counsel.

                                   2            Second, defendant’s request for relief from the sentence, as currently filed,

                                   3   presents no cognizable ground to vacate or set aside the sentence pursuant to 28 U.S.C.

                                   4   § 2255. Under § 2255, the federal sentencing court is authorized to grant relief if it

                                   5   concludes that “the sentence was imposed in violation of the Constitution or laws of the

                                   6   United States, or that the court was without jurisdiction to impose such sentence, or that

                                   7   the sentence was in excess of the maximum authorized by law, or is otherwise subject to

                                   8   collateral attack.” 28 U.S.C. § 2255(a). If a § 2255 motion fails to present any colorable

                                   9   claim for relief from the sentence, the motion will be dismissed upon initial review by the

                                  10   court.

                                  11            In the interest of managing the court’s docket, the court will set a deadline of 60

                                  12   days from the date of this order by which defendant must either (1) consent to having the
Northern District of California
 United States District Court




                                  13   motion for sentence relief construed as a § 2255 motion, or (2) file a new § 2255 motion,

                                  14   if he chooses not to consent to recharacterizing the instant motion as a § 2255 motion.

                                  15   III.     Castro Notice

                                  16            The court hereby provides notice of the potential adverse consequences of

                                  17   recharacterizing the request for sentence relief as a § 2255 motion:

                                  18                                               NOTICE

                                  19                   The court may not recharacterize a pro se litigant’s motion as a first

                                  20            § 2255 motion unless either the pro se prisoner consents, with knowledge

                                  21            of the restrictions on second or successive motions, or the court offers the

                                  22            pro se prisoner the opportunity, after informing the prisoner of the

                                  23            consequences of recharacterization, to withdraw the motion or to amend it

                                  24            so that it contains all the § 2255 claims he believes he has. Castro, 540

                                  25            U.S. at 383; Seesing, 234 F.3d at 464. “Under either scenario, the pro se

                                  26            prisoner has the option to withdraw the motion and file one all-inclusive 28

                                  27            U.S.C. § 2255 motion within the one-year statutory period.” Seesing, 234

                                  28            F.3d at 464.
                                                                                       5
                                   1                Under Castro and Seesing, the court HEREBY NOTIFIES

                                   2         defendant McDaniel that he may either (a) file a statement consenting to

                                   3         the recharacterization of his request for sentence relief as a motion to

                                   4         vacate, set aside or correct the sentence under § 2255, or (b) withdraw

                                   5         the instant request and file a motion bringing all claims for relief pursuant

                                   6         to § 2255 in a single, all-inclusive motion. Failure to assert all of the

                                   7         grounds for relief in a single motion may preclude McDaniel from

                                   8         asserting other grounds in a second or successive § 2255 motion.

                                   9                If McDaniel does not file a response to this notice within sixty

                                  10         (60) days, the request for sentence relief will remain DISMISSED

                                  11         WITHOUT PREJUDICE and will not be construed as a § 2255 motion.

                                  12   IV.   Conclusion
Northern District of California
 United States District Court




                                  13         For the foregoing reasons, the request for relief from the conviction is DISMISSED

                                  14   without prejudice. Dkt. no. 396. Furthermore, IT IS ORDERED that, for the request for

                                  15   sentence relief to be recharacterized as a motion to vacate, set aside or correct the

                                  16   sentence pursuant to 28 U.S.C. § 2255, defendant may, within sixty (60) days of the

                                  17   date of this order, either

                                  18         (a)    file a statement indicating his consent to recharacterizing the present

                                  19                motion as a § 2255 motion; or

                                  20         (b)    withdraw the present motion and file a single, all-inclusive § 2255 motion

                                  21                that asserts all his claims for collateral relief.

                                  22         If within sixty (60) days of the date of this order, the court has received nothing

                                  23   from defendant, the request for sentence relief (dkt. no. 396) will not be construed as a

                                  24   § 2255 motion and will remain DISMISSED without prejudice.

                                  25   IT IS SO ORDERED.

                                  26   Dated: November 5, 2018

                                  27                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      6
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        USA,
                                   4                                                          Case No. 13-cr-00818-PJH-3
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        MCDANIEL,
                                   7
                                                       Defendant.
                                   8

                                   9
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                               That on November 5, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Damien Edward McDaniel 19356-111
                                       USP - Victorville
                                  18   P.O. Box 3900
                                       Adelanto, CA 92301
                                  19

                                  20

                                  21
                                       Dated: November 5, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      ________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  28
                                                                                          7
